Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-10.1 NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE SECURITIES ACT), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT. BTHC VII, INC. WARRANT TO PURCHASE COMMON STOCK Warrant No. Original Issue Date: July 27, 2007 BTHC VII, INC., a Delaware corporation (the  Company ), hereby certifies that, for value received, or its permitted registered assigns (the  Holder ), is entitled to purchase from the Company up to a total of shares of common stock, $0.001 par value per share (the  Common Stock ), of the Company (each such share, a  Warrant Share  and all such shares, the  Warrant Shares ) at an exercise price per share equal to $4.10 (as adjusted from time to time as provided in Section 9 herein, the  Exercise Price ), at any time and from time to time on or after the date that the Certificate of Incorporation of the Company is amended to increase the number of authorized shares to 100,000,000 (the  Trigger Date ) and through and including 5:30 P.M., New York City time, on the five year anniversary of the
